Case 18-00212-ref        Doc 21    Filed 12/16/18 Entered 12/16/18 12:49:37         Desc Main
                                   Document      Page 1 of 9


                   UNITED sTATns BANKRupTcy couRT FOR THH
                         EASTERN DISTRICT OF PENNSYLVANIA

  IN RE: WILTON ARMETALE, INC.                          Chapter 7
  aAva WAPITA, INC.,
                          Debtor                        Case No. 16-16779-REF

  WILTON ARMETALE, INC.
  aAva WAPITA, INC.,                                    Adversary No. 18-00212-REF
                  Plaintiff
                   VS.
  IVAN L. JEFFERY,
                          Defendant


    RESPONSE AND OPPOSITION OF PLAINTIFF WILTON ARMETALE, INC.
    A/K/A WAPITA, INC. T0 REPRESENTATIONS 0F DEFENDANT DEBTOR
         IVAN L. JEFFERY'S MOTION FOR STAY 0F PROCEEDINGS


            Plaintiff Wilton Armetale, Inc. a/k/a Wapita, Inc. ("Wilton"), by and through its

  counsel, hereby responds to and opposes specific representations in the improvident

  Motion [Doc. 16 e/ see.] of defendant debtor Ivan L. Jeffery ("Jeffery") for "Stay of

   Proceedings".

            This Opposition is supported by and should be read in conjunction with Wilton's

   concurrently-filed Request for Judicial Notice and the exhibits thereto.

            Defendant Jeffery' s "stay" motion should be denied as (among other things):

            (i) Wilton is a separate company from Artesanias Hacienda Real S.A. de C.V.

   ("Artesanias"); Wilton does not intend to take duplicate discovery in this action of that

   already taken by Artesanias; and, in the unlikely event of any such improper attempt to

   conduct duplicative discovery, that could be dealt with then by motion for protective

   order;
Case 18-00212-ref      Doc 21    Filed 12/16/18 Entered 12/16/18 12:49:37            Desc Main
                                 Document      Page 2 of 9


          (ii) the instant action involves a series of fact issues as to which depositions and

   discovery will be taken from a series of non-party witnesses (such as Vagabond House

   located in California, North Mill Capital located in New Jersey, Lifetime Brands located

   in New York, Gordon Brothers located in Massachusetts, Michael Yayac/Strategic

   Resources located in Reading, and Leisawitz Heller located in Wyomissing), as to

   misconduct alleged in plaintiff' s Complaint;


           (iii) those same and related fact issues are pleaded in and will be subject to

   discovery in (among other things) the adversary proceeding before Judge Fitzsimon

   errditled David A. Eisenberg, as Chapter 7 Trustee Of wilton Armetale,1nc. aha WAPITA,

   Inc. v. Leisowitz Heller Abramowitch Phillips, P C., d/b/a Leisawitz Heller, Charles J

   Phillips, Esquire and Eden R. Bucher, Esquire, Adw. Proc.17-3\2-IFCF TF+f3quest tor

   Judicial Notice Ex. 38 (Judge Fitzsimon Opinion) & 3C], and the adversary proceeding

   end[+led Wilton Arme[ale, Ire. aka WAPITA, Inc. v. Gordon Brothers Commercial &

   J#dws/r!.cr/, ££C, Adv. Proc.18-200-REF [Request for Judicial Notice, Ex. 4 (Complaint)]


          (iv) in order to avoid duplicative depositions and discovery of non-party

   witnesses, discovery in this action should dove-tail with depositions and discovery of

   those witnesses as to common fact issues in and with those other proceedings; but that

   discovery cannot so dovetail if this proceeding is stayed while depositions and other

   discovery is being had in those other adversary proceedings;


          (v) contrary to Jeffery's stay motion, key and integral elements pleaded in

   Wilton' s Complaint in the instant action are post-petition misrepresentations, omissions

   and   fraudulent   concealment   of and    on   behalf of defendant     Jeffery   -   those

   misrepresentations, omissions and fraudulent concealment occurred after, and so were not
Case 18-00212-ref          Doc 21      Filed 12/16/18 Entered 12/16/18 12:49:37            Desc Main
                                       Document      Page 3 of 9


   the subject of, Artesanias' pre-petition April 2016 judgment for more than $900,000

   angainst Jeffery [Request for Judicial Notice, Ex. I (April 29, 2016 Judgment entered in

   the   U.S.   District    Court   against   Jeffery   for   "account   stated"   and   "breach   of

   guaranty/suretyship agreement")]; then continued through and after January 19, 2017;

   and thus could not have been included in Artesanias' January 19, 2017 Complaint in the

   adversary action to Deny Jeffery Discharge [Adv. Proc.17-28]; and


           (vi) Jeffery's moving papers are not supported by admissible evidence and cite

   no applicable law.

           WILTON'S RESPONSE T0 REPRESENTATIONS                                    IN     DEBTOR
           JEFFERY'S IMPROVIDENT MOTION T0 DISMISS.

           In light of and taking into account (among other things) the matters stated,

   described, cited or otherwise referenced above, plaintiff Wilton responds to specific

   representations in defendant Jeffery' s Motion for Stay as follows:

          Defendant Debtor Jejfery IT\. The Debtor/Plaintiff, Wilton Armelale, Inc. a/k/a
   Wapita, Inc. filed a Petition for Relief under Chapter 7 of the United Slates Bantrup[cy
   code on September 26, 2016, and was granted an Order fior Relief thereon`

           Plaintiff wilton Response. Admitted.

                           Debtor Je       "2. David A. Eisenberg ("Trustee Eisenberg") was
   appointed as Chapter 7 Trustee of the Debtor's Bankruptcy Estate on September 27,
   2016, and continues to serve in that capacity

           Plaintiff wilton Response. Admitted.

           De_fiendanl Debtor Jefferv IT3.        On or about July 15, 2016 (the "Defendant's
   Petition Date"), the Defendant filed a Chapter 7 Bankruptcy in the United States
   Bankruptcy court for the Eastern District of Pennsylvania [o Case No. 16-15037 (the
   " Def;endant ' s Bankruptcy Case " ) and was granted an Order fior Relief thereon.


           Plaintiff wilton Response. Admitted.
Case 18-00212-ref       Doc 21    Filed 12/16/18 Entered 12/16/18 12:49:37                Desc Main
                                  Document      Page 4 of 9


                    Debtor Je         Ijynn E. Feldman, Esquire ("Trustee Feldman")
   was appointed as Chapter 7 Trustee of the Defendant's Bankruptcy Estate on July 18,
   2016 and continues to serve in that capacity.

          Plaintiff Wilton Response. Admitted.

          De_fiendant    Debtor   Jef]f;erv ms.     On    September   14,   2018,   following   the
   abandonment by Trustee Eisenberg of certain claims against the Defendant, the
   Debtor/Plaintiff filed a Complaint for Breach of Fiduciary Duty, Constructive Frond, and
   Fraud/Fraudulent Concealment in the adversary proceeding against the Defendant (the
   "Complaint„).


          Plaintiff wilton Response. Admitted.

         Defendant Debtor Jeff;ery Th6.        The Complaint contains claims against the
   Defendant for a breach of fidrciary duty alleged by the Debtor/Plaintiff to be owed by the
   Defendant to the Debtor/Plaintiff and its creditors, constructive fraud and
  frond/fraudulent concealment relating {o the sale of the Debtor/Plainliff's assets to
   Gordon Brothers, the entering into Of an amendment to the Junior Participation
  Agreement with North Mill Capital by the Defendant, and the Defendant's failure lo
   contest the entry of a conf;essed judgment against Wilton by North Mill Capital
   (collectively, the " Pre-Petition Claims").

          Plaintiff Wilton Response.       Admitted that Defendant provides a partial, but

   incomplete, summary of certain of the claims asserted in Plaintiff wilton' s Complaint.

          De_i;endant Debtor Jeff;erv H7. The Complalnl also alleges that the Defendant's
   counsel made certain misrepresentations regarding the existence Of other bnyers for the
   assets of the Debtor/Plaintijf, and that the Def/endan[ fraudulently concealed evidence
   thereof drring the discovery conducted in another adversary proceeding (the " Post-
   Petitionclaims")`

          Plaintiff Wilton Response. Admitted that Defendant provides a partial, but

   incomplete, summary of certain of the claims asserted in Plaintiff Wilton' s Complaint.

          Def;endant Debtor Jeffery ITS. The Pre-Petition Claims are based upon alleged
   actions taken by the Defendant prior {o the Defendant's Petition Date, and are therefore
   pre-petition claims against the Defendant.

          Plaintiff wilton Response. Denied. Included in and asserted as an integral part of

   the claims in the Complaint is post-petition misconduct (including without limitation


   post-petition material   misrepresentatious     at   Defendant's   341   proceedings    and at
Case 18-00212-ref       Doc 21      Filed 12/16/18 Entered 12/16/18 12:49:37                Desc Main
                                    Document      Page 5 of 9


  subsequent hearings in Defendants' bankruptcy proceedings and other omissions and

  fraudulent concealment).      See for instance Complaint rm91-96, and also repeated in each

  of the claims in the Complaint ["103(viii) & (ix),105(c) & (d),113(viii) & (ix),115(c)

  & (d),122(viii) & (ix) & 125(c) & (d).

         D_e_fiendant Debtor Jeffery Ti| The De_btor/Plaintif f _i_s c.urr?ntly oyn~ed. by,Me,3a
  Living-S.-de R.L. de C.V--, an affiliate of Artesanias Hacienda Real SA. de C.v.
  ("Artesanias").

          Plaintiff Wilton Response. Admitted that Plaintiff Wilton is cuITently owned by

  Mega Living S.de R.L„ which is an affiliate of Artesanias.

                   Debtor Je       8_.    Artesanias is the largest creditor in the
  Defendant's Bankruptcy Case, and is represented by the Debtor/Plainliff' s counsel,
  B;rry L. Goldin, -Esquire and John R`K. Solt, Esquire (collectively "Artesanias
   Counsel").


          Plaintiff wilton Response. Admitted.

            Defendant Debtor Jeffery "9. Artesanias Coups?I fi^led nth? Debt?r/plain,tiff:s
   bankrupt;y    petition,
   -i;ebto;/Pl`ai;tiff  See, and   -file-joint plsa_clings
                             e.g.,-Obj;ctions-Of            on. behalfArte.sanias
                                                 Parties in Inter_est  ,Of Art.esap:as.  aT??e.?I
                                                                                  Ha:iexpda  nlf:,
   -S:i:-d; C`V:and Wilto; Arm;etale, In;. a/k/a Wapita, Inc. to Improper Reply of the
   ~Ciai;er -7 Trustee (Lynn E. Feldman) _as_ to. Her_ Motion.f igrr an °:??: 4,:trh°,r,t,:,I,n5, _?r|~
   -Apiroving a settlein;nt Agreement_ with_ De9l.or !ya^n. L .JefF3ry ard Pisnwtfe Y_I.I_!e'rr_i,:^a
   -;ctfferyfiiedonNovember~19,2018toDocNo`218intheDefendandsBankruptcyCase.



           Plaintiff wilton Response. Denied that attorney Goldin filed Wilton' s bankruptcy


   petition. Otherwise admitted.

                        Debtor Je                  On January
                                                           19, 2017, Artesanias filed a
   Complaint to Deny Discharge and to_Dismiss Bankrupt.cy case in Adrersary No. 17-28 in
   ;ie -ir;f endant's 6ankruptc; Case (the _"A_rt.esa_ni?s 4dve:sa_ry",), seekin^g a denial of the
   Defen;dant'sDischarge-andadismissaloftheDefendant'sBankruptcyCase.

           Plaintiff wilton Response. Admitted.

            Defiendant Debtor Jeffery ITL\.           In _Cour:I V_of t¢e Complai,nt`.file!,rip t}:.
   •wiii;i;;; i;iirry duel;o anArte;an;as
   Artesan-i:s-inversary,       alleged breach of i jduciary
                                           claims    that theduty
                                                               Defowed Py [f:au5ed_it
                                                                    endant.   ie D?f en??,nt
                                                                                       ,wi.Ilfto_i_f i:~
                                                                                               ul an,d

   irebtor/Pla;ntijf and its creditirs, the Defendant's acquiescence in the sale of the assets
Case 18-00212-ref     Doc 21    Filed 12/16/18 Entered 12/16/18 12:49:37          Desc Main
                                Document      Page 6 of 9


   of the Debtor/Plaintiff to Gordon Brothers, the entering info of an amendment to the
   Junior Participation Agreement with North Mill Capital by the Defendant, and the
   Defendant's failure to contest the entry of a corfessed judgment against the
   Debtor/Plaintiff by North Mill Capital (the " Count V Claims ").

          Plaintiff Wilton Response.    Wilton denies that Jeffery fill is a complete or

   accurate summary of the claims asserted by Artesanias in Count V of the Complaint.

                     Debtor Je      12. The Pre-Petition Claims and the Count V Claims
   are based tipon the sane set of fiacts, all of which occurred prior to the filing of the
   Def;endant `s Bankruptay Case.

          Plaintiff Wilton Response. Denied that all of the Count V Claims occurred prior

   to the filing of the Defendant's Bankruptcy Case. In Wilton's instant adversary against

   defendant debtor Jeffery, see Wilton's Complaint |rm91-96,103(viii) & (ix),105(c) & (d),

   113(viii) & (ix),115(c) & (d),122(viii) & (ix) & 125(c) & (d).


                      Debtor Je      The parties' Joint Pretrial Statement is due on
   February 25, 2019, and the Defendant believes that the trial in the matler will be
   scheduled shortly thereafter`

          Plaintiff Wilton Response.   Admitted the Joint Pretrial Statement is due on

   February 25, 2019.   Otherwise Denied.    Rather, the Revised Pretrial Schedule in Adv.

   Proc. 17-28 requires that "all motions for summary judgment be filed on or before

   Wednesday, January 30, 2019" [Request to Take Judicial Notice, Ex. 2 flc]; plaintiff

   Artesanias intends in that adversary action to so file on or before that January 30, 2019

   date, Artesanias' summary judgment motion, which Artesanias believes will be granted

   and which, if granted, would result in entry of judgment denying debtor Jeffery

   discharge.

                     Debtor Je             In the event that the Defendant prevails in the
   Artesanias Adrersary, the Pre-Petition Claims will be discharged, thereby greatly
   narrowing the causes of action and issues for trial in this aclion`
Case 18-00212-ref      Doc 21     Filed 12/16/18 Entered 12/16/18 12:49:37                  Desc Main
                                  Document      Page 7 of 9


          Plaintiff Wilton Response. Denied. The Revised Pretrial Schedule in Adv. Proc.

  17-28 requires that all motions for summary judgment be filed on or before January 30,

  2019 [Request to Take Judicial Notice, Ex. 2||C].            In Adv. Proc.        17-28, plaintiff

  Artesanias intends to so file on or before that January 30, 2019 date, Artesanias'

  summary judgment motion, which Artesanias believes will be granted and which, if

  granted, would result in entry of judgment denying debtor Jeffery discharge.

                    Debtor Je             The Defendant believes, and therefore avers, that
  in the event that this action is allowed to continue prior to the trial in the Artesanias
  Adversary, Artesanias Counsel will use both this action and the Artesanias Adversary lo
  conduct drplicative discovery, both written and oral, of the same parties and witnesses.

          Plaintiff Wilton Response.        Denied.     Plaintiff Wilton has no intention of

  conducting, and defendant Jeffery has no grounds or basis on which to allege, any such

  duplicative discovery. Moreover, in the unlikely event Wilton sought to take duplicative

   discovery, defendant Jeffery could file a motion for a protective order.

           Defendant Debtor Je_fferv Til6. For example, Artesanias Counsel will seek to take
   the depositions of the same individuals in this action that have already been, or are
   scheduled to be, deposed in the Artesanias Adversary, and due lo the fiact that the Pre-
   Petition Claims and the Count V Claims are based upon the same set Of fiacts, such
   depositions will be onerous at best.

          Plalntiff Wilton Response. Denied.            Plaintiff Wilton has no intention of

   conducting, and defendant Jeffery has no grounds or basis on which to allege, any such

   duplicative deposition discovery. Moreover, in the unlikely event Wilton sought to take

   duplicative discovery, defendant Jeffery could file a motion for a protective order.

          Defendant    Debtor   Jeff;ery   Til7.   No    prejudice   will   be   suffered   by   the
   Debtor/Plaintiff if a stay of proceedings in this action is granted until the final
   adjudication of the Artesanias Adversary due lo the fact that the Debtor/Plaintiff`will b?
   privy to all Of the discovery in the Artesanias Adrersary through Arlesanias Counse.I,
   thereby allowing the Debtor/Plaintiff the ability to utilize same to prepare its case in the
   event that Artesanias is successful in the Artesanias Adrersary.
Case 18-00212-ref     Doc 21       Filed 12/16/18 Entered 12/16/18 12:49:37           Desc Main
                                   Document      Page 8 of 9


          Plaintiff wilton Response. Denied. As describe in the Preface above, deposition

   and other discovery of witnesses will be proceeding as to common issues of fact in

   (among other things) a series of adversary cases, including Dczvz.d ,4. Ez.se#berg, C'feap/er

   7 Trustee of wil[on Armetale, Inc. aha WAPITA,1nc. v. Leisowitz Heller et al, L7-3\2-

   JKF [Request for Judicial Notice Ex.s 3A-3D], and the adversary proceeding in this court

   erriutled Wilton Armetale, Inc. aka WAPITA, Inc. v. Gordon Brothers Commercial, Adw.

   Proc. Adv. Proc. 18-200-REF [Ex. 4].        A stay of proceedings could deny Wilton the

   opportunity to participate in that deposition and other discovery; thereby lead to or entail

   subsequent duplicative deposition and other discovery inconvenient to witnesses; and, in

   any event, delay proceedings in the instant action, all to the detriment and prejudice of


   plaintiffWilton.

            De_i;endant Debtor Jeffery H18. In addition, given the fiact thai trial in the
   Artesanias Adrersary will in all likelihood occur within the next six months, the requested
   stay of proceedings in this matter will be relatively short.

          Plaintiff Wilton Response. Denied. On the one hand, Artesanias intends to file a

   summary judgment motion against Jeffery in the Adversary Action on or before January

   30, 2019; if granted, Jeffery will be denied discharge; and if denied and taking into

   account the length of time for filing opposition and reply papers and for the court to

   review and decide the summary judgment motion, it is unlikely that trial in the Adversary

   Action will be held in the next six months.       On the other hand, deposition and other

   discovery will be moving forward in the other adversary actions; but, if a discovery stay

   was granted against plaintiff Wilton in this adversary action, Wilton would be unable to


   participate in that discovery, thereby either denying Wilton the right to obtain that

   discovery   or resulting   in   subsequent duplicative   deposition   and   other discovery
Case 18-00212-ref      Doc 21     Filed 12/16/18 Entered 12/16/18 12:49:37          Desc Main
                                  Document      Page 9 of 9


   Inconvenient to witnesses, and, in any event, delaying proceedings in the instant action,

   all to the detriment and prejudice of plaintiff Wilton.


          Pefendant Debtor Jeffqu/ i/9. j4 I/a/ o//be procccdr.#gr /n /Ac 7m/+cr pendz.ng
   the final adyudication Of the Artesanias Adrersary will result in a significant savings Jf
   resources of both the parties and this Honorable Court.

          Plaintiff wilton Response. Denied. A stay of the proceedings will not result in

   significant cost savings. Rather, a stay of proceedings would result in increased costs and

   inconvenience as deposition and other discovery will be moving forward in the other

   actions, as to which plaintiff Wilton would be unable to participate, thereby entailing or

   leading to subsequent duplicative deposition and other discovery inconvenient to

   witnesses, and, in any event, delaying proceedings in the instant action, all to the

   detriment and prejudice of plaintiff Wilton.

          WHEREFORE, plaintiff Wilton respectfully requests that this Honorable Cout

   enter an Order denying Defendant Jeffery' s Motion for Stay of Proceedings.

   Dated: December 15, 2018


                                  Respectfully Submitted

                                  /s/John R.K. Solt
                                  JOHN R. K. SOLT, ESQ.
                                  2045 Westgate Dr., Suite 4048,
                                  Bethlehem, PA 18017
                                  Tel: 610-865-2465    Fax:   610-691-2018
                                  Email: jsolt.soltlaw@rcn.com
                                  Attorneyj;or Plaintiff wilton Armelale, Inc. aha WAPITA,
                                  /„c.


                                  BARRY L. GOLDEN, ESQ.
                                  3744 Barrington Drive, Allentown, PA 18104-1759
                                  Tel: 610-336-6680 Fax: 610-336-6678
                                  Email: barrygoldin@earthlink.net
                                  Attorney for Plaintiff Wilton Armelale, Inc. aka WAPITA,
                                  /„c.
   HAC81212 .1 WOPPSTAY
